Case 1:19-cr-00716-DLC Document 93 Filed 01/16/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 
   

 

 

 

 

 

eee eee ee ee i i i i i i a x
: 19cr0716 (DLC)
UNITED STATES OF AMERICA,
ORDER
_y-
TELEMAQUE LAVIDAS,
DOE
Defendant. ne peas ™ ee un
‘ | SaLALDLY PILED
ooo KER |
BAPE PRED: L port |
. naif ed

DENISE COTE, District Judge:

Today, one of our jurors left a voicemail message for my
Courtroom Deputy. The juror indicated that the juror wanted to
ask my Deputy a couple of questions because the juror felt like
writing a letter to me about the case. The message also
indicated that the juror had some concerns.

Uniess counsel advise the Court by today at 4:00 p.m. that
counsel objects to the following course of action, I will
instruct my Deputy to return the juror’s telephone call shortly
after 4:00 p.m. and advise the juror as follows;

1) My Deputy is not free to discuss anything that touches

upon the verdict with the juror.

2) [If the juror wishes, the juror may write the Court.

 
Case 1:19-cr-00716-DLC Document 93 Filed 01/16/20 Page 2 of 2

My Deputy will provide the juror with the address for my
Chambers.

Dated: New York, New York
January 16, 2020

Nhe Le

DENISE COTE
United States District Judge

 
